DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recites the limitation "the load port" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  
In addition, it is unclear how the apparatus is higher than a top portion of the load port, as the figures seem to indicate that the load port is part of the apparatus, as claimed in claim 9.  In addition, it is unclear how the apparatus is right above the load port, as the figures seem to indicate that the load port is part of the apparatus, as claimed in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunobu et al. (US 2016/0365264).

Regarding claim 1, Tokunobu et al. teaches an apparatus for handling wafer carriers in a semiconductor fabrication facility (FAB), comprising: 
a table, 118, configured to receive a wafer carrier, 110, having a first door and operable to hold a plurality of wafers; 
an opening mechanism, 120, configured to open the first door of the wafer carrier; 
a door storage space configured to store the first door; 
a housing comprising an input gateway, 114, configured for the wafer carrier to pass through; and 
a controller configured to control the table to move the wafer carrier through the input gateway and into a buffering space, wherein the buffering space is configured for a processing tool to process at least one wafer contained in the wafer carrier, see figures 1 and 2 and paragraphs 0022-0025.

Regarding claim 8, Tokunubo et al. teaches the load port is associated with a processing tool configured to perform a semiconductor manufacturing process on at least one wafer in the wafer carrier, see figures 1 and 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunubo et al. in view of Kuo.

Regarding claim 5, Tokunubo et al. does not teach the specifics of the opening mechanism, as claimed.  Kuo teaches an apparatus for wafer handling including a wafer carrier, 20, and a door, 23.  Kuo further teaches an opening mechanism, wherein the opening mechanism comprises: a vacuum pin configured to hold the first door; a latch key configured to open the first door; and a moving mechanism configured to move the first door away from the wafer carrier along a first direction, wherein: the door storage space includes at least one storage unit for door storage; and the moving mechanism is further configured to: move the first door, along a second direction that is different from the first direction, to the at least one storage unit that is not attached with any door, and attach the first door to the at least one storage unit by an alignment pin, see figures 1, 2 and 4, and paragraphs 0046+.
	Since Tokunubo et al. and Kuo teach similar wafer handling apparatuses where the wafer carriers have doors, it would have been obvious to one of ordinary skill in the art to combine the opening mechanism and door of Kuo with the wafer carrier of Tokunubo et al. in order to achieve the predictable result of reliably sealing the wafer carrier with the door and reliably removing the wafer door when needed.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunubo et al. in view of Koike (US 2016/0111310).

Regarding claim 7, Tokunubo et al. does not teach attaching the apparatus to a ceiling, but Koike does.  Koike teaches a FAB with an apparatus attached to the ceiling, see figure 8A, in order to allow room for workers on the FAB floor, see figure 8A.  It would have been obvious to one of ordinary skill in the art to attach the apparatus of Tokunubo et al. to the ceiling, as taught by Koike, in order to allow room for a worker on the floor of the FAB. 
	
Allowable Subject Matter
Claims 2-4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2-4 and 6 the prior art does not teach the controller, as claimed, where the table loads the wafer carrier whose door has been stored in the door storage space.  The prior art, as shown in Tokunubo et al., teaches load closed wafer carriers into a processing tool, and then removing the door.  The applicant is claiming removing the door then loading the wafer carrier into a processing tool.  This feature is considered to be novel and non-obvious.  

Claims 11-20 are allowed.
Regarding independent claims 11 and 17, applicant claims a method for handling wafer carriers where the door of the wafer carrier is opened and then the carrier is then loaded into a processing tool.  The prior art, as shown in Tokunubo et al., teaches load closed wafer carriers into a processing tool, and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The PTO-892 includes other prior art which are examples of wafer carriers and processing tools which load wafer carriers into the processing tools.  US 2009/0092468, US 2007/0110548, US 10,964,574, US 10,854,490, US 10,332,766, US 9,368,382, US 6,030,208 are examples of the best prior art which teach loading wafer carriers into processing tools into a buffer area.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



14 May 2021